Title: To George Washington from Jonathan Trumbull, Sr., 21 November 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Lebanon 21st Novemr 1780
                        
                        I have the honor to acknowledge your letter of 10th instant—copy of which I have communicated to the
                            Convention of these States now sitting at Hartford.
                        This State have order’d the several towns to collect as soon as possible for our troops—Two pr shoes—two pr
                            stockings—two shirts—one pr overalls—& one pr mittins—which I hope will give some relief—By my son very lately from Boston,
                            I am informed that Messr Otis & Henley have a very considerable quantity of cloathing on hand—enough (as my son
                            understood them to say) to furnish almost the whole of the army, excepting for coats—that this quantity had been by them
                            some time past—and could not go on for want of money for the transportation. My son was also told there is great neglect
                            from some quarter—masters in the forwarding on the roads. What has been actually sent on; and that some quantities have
                            actually perished on the communication for want of care—These being now at Springfield some in that condition, being
                            rotten and unfit for the use intended. What pity that in our distress for this necessary provision, such scandalous
                            neglect or inattention should creep into our measures! Is there not some remedy to be applied?
                        This letter will be handed Your Excellency by Mr Buell who has been employed by this State in the armouring
                            business—happening to be your way I have thought it may be well to introduce him to Your Excellency—and to recommend him
                            to your notice to be employed in refitting some of the arms lying at Springfield if you should think proper—I can venture
                            to recommend Mr Buell, from the experience we have had of his fidelity and can, as well as knowledge in his business—And
                            beg leave to give my opinion in favor of repairing as many of those arms as our finances, and the circumstances of the army
                            will admit. I am, with great Truth & Consideration Your Excellency’s Most Obedient and Most hble Servant
                        
                            Jonth; Trumbull
                        
                    